Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
The terminal disclaimer filed on August 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,999,527 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-9, 11-19, 21, and 22 (renumbered claims 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11, and 21 the primary reason for allowance is that the prior art fails to teach or reasonably suggest generating panoramic visual content based on stitching and cropping of the first visual content and the second visual content, the panoramic visual content having a panoramic field of view, wherein the panoramic visual content includes the enhanced panoramic visual content based on capture of the first visual-46-GP2020014US1ClPATENT APPLICATION Attorney Docket No. 46DG-026259content and the second visual content with the housing rotated into an enhanced panoramic rotational position.  
While applicant may be their own lexicographer, claim terms that are not well known to one of ordinary skill in the art must be fully defined by the specification. In this application, applicant uses the phrase "enhanced panoramic rotational position”. The Examiner has determined that the aforementioned phrase is not a well-known phrase in the art. This evidenced by the fact that a search by the Examiner of USPTO databases for these phrases in the relevant art areas, only returned applicant's publications. Thus, the Examiner must look to the specification to see if a special definition has been provided by the applicant. After a thorough review of the specification it looks like a special definition has been provided in applicant's specification. The special definition for enhance panoramic rotational position can be found in paragraph 26. See MPEP § 2111.01 for more information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        September 2, 2022